Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 6/03/2019.  Claims 1-20 are pending.  Claims 1-6 and 12-20 have been amended.  Claims 1 (a method), 12 (a machine), and 18 (a transitory CRM) are independent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 7, filed 1/08/2021, with respect to the 101 and 112(b) rejections have been fully considered and are persuasive.  The 101 and 112(b) rejections of claims 18-20 have been withdrawn. 
Applicant’s arguments, see page 8, filed 1/08/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  Applicant’s terminal disclaimer filed 1/08/2020 has been accepted.  The double patenting of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 1/08/2021, with respect to the rejection(s) of claim(s) 1-9 and 12-20 under Faibish et al., US 8,955,076, in view of Karp et al., US 2017/0192402 have been fully considered and are persuasive.  Faibish in view of Karp does not disclose the amended features requiring generating a time duration for credential input on the user premises equipment.  Therefore, the rejection 
Cox, US 2015/0365400, discloses an authentication system that initiates a timer for a maximum authentication period.
Archibald et al., US 9,674,700, discloses a system for authenticating a first device on using a biometric authentication on a second device.
Jakobsson, US 10,791,121, discloses the use of preference data to authenticate a user at a secondary device.
Feng et al., US 10,798,570 discloses a home network device utilizing an identity provider to authenticate a user terminal.
Tannenbaum et al., US 10,762,772, discloses a system for presenting security questions on a connected security system.
Bolotin et al., US 2020/0296585, disclose a method for remotely locking a device due to geofencing or time limits and prompting a mobile app for permission to unlock said device.           

However, none of the above references alone or in combination with those previously made of record anticipate or reasonably render obvious the combination of features of claims 1, 12, and 18.  For example, the further modification of Faibish in view of Karp with Cox would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because of the amount of modifications and/or combinations required to combine Faibish with Karp and with Cox would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.  As such, claims 1-20 are ALLOWED.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL W CHAO/Examiner, Art Unit 2492